Citation Nr: 0711236	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS






INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in Atlanta, Georgia (RO).


FINDING OF FACT

The most recent examination shows Level I auditory acuity of 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Letters have been 
provided to the veteran that have satisfied the duty to 
notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Indeed, the veteran and his representative have 
noted that the veteran has nothing further to submit, and in 
March 2007, the veteran's representative stated that the 
veteran wished a decision be made based on the evidence of 
record.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for a compensable rating, 
disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  The average 
impairment is set forth in the VA's SCHEDULE FOR RATING 
DISABILITIES (Schedule) which includes diagnostic codes that 
represent particular disabilities.  See 38 C.F.R. § Part 4 
(2006).  The Schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of any disability present.  38 C.F.R. § 
4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection was granted for left ear hearing loss by a 
rating decision in September 1998, and a noncompensable 
evaluation was assigned.  A VA examination in May 1998, found 
the average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 hertz was 21 decibels in the left ear, with speech 
recognition of 100 percent in the left ear.  Service 
connection for right ear hearing loss is not in effect.

On the authorized VA audiological evaluation in June 2004, 
the average pure tone threshold was 22.5 in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The examiner found moderate high 
frequency sensorineural hearing loss in the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2006).  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of Level I.  38 C.F.R. § 
4.85.

The Board finds that the medical evidence of record does not 
support a compensable evaluation for bilateral hearing loss.  
At the June 2004 VA examination, the veteran's left ear 
hearing loss was manifested by Level I hearing acuity.  See 
38 C.F.R. § 4.85, Table VI.  These results warrant a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VII; see also Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (noting that the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz, or if the puretone threshold is 30 decibels or less at 
1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  Here, the pure tone threshold averages, as 
stated in the audiological evaluation, do not satisfy the 
regulatory requirements of 38 C.F.R. § 4.86 for a pattern of 
exceptional hearing impairment in the left ear.  Therefore, 
38 C.F.R. § 4.86 does not apply.

Accordingly, the veteran is not entitled to a compensable 
evaluation for left ear hearing loss.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Lendenmann, 3 Vet. App. at 349; Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (finding that VA may only consider 
the specific factors as are enumerated in the applicable 
rating criteria).


ORDER

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


